Citation Nr: 1746514	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  12-27 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a right knee condition secondary to a left knee condition (claimed as a bilateral knee condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter

ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to May 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Baltimore, Maryland.

In March 2017, the Veteran testified at hearing before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of the proceeding has been associated with the claims file. 

In May 2017, the Board remanded the matter for further development.  During the pendency of the appeal, a July 2017 rating decision granted service connection for degenerative arthritis, status post-surgical intervention, left knee injury and bilateral sensorineural hearing loss.  As the May 2017 decision represents a full grant of the benefits sought, those issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends his right knee disability is secondary to his left knee disability.  The Veteran is service-connected for degenerative arthritis, status post-surgical intervention, left knee injury, and he has a diagnosis of right knee degenerative arthritis.

The Board finds that VA has not met its duty to assist the Veteran in obtaining an adequate examination for the purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran was afforded a VA examination in June 2017.  When addressing the Veteran's right knee condition, the examiner simply provided "there is no evidence to support a right knee condition which was caused by Veteran's left knee condition, during time of service."  The VA examination failed to provide an adequate rationale to support the examiner's opinion.  The Veteran's file contains a formal finding which states the Veteran's service records are unavailable.  As there are no service treatment records available, the Board is unable to determine how the examiner came to this conclusion without address any of the Veteran's lay testimony.  In addition, as the Veteran claims the right knee condition is secondary to his left knee injury, the examiner must also address aggravation.  The Board finds the examinations inadequate to properly adjudicate the appeal before the Board.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  An addendum opinion is necessary to provide an adequate medical opinion with thorough supporting rationale fully addressing secondary service connection.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. After furnishing the Veteran with a 38 C.F.R. § 3.159(b) letter addressing the provisions of 38 C.F.R. § 3.310 (secondary service connection), obtain any outstanding VA treatment records and request treatment records from any private institutions the Veteran identifies, pursuant to the procedural requirements of 38 C.F.R. § 3.159(c)(1).

2. Forward the Veteran's claim file to the June 2017 examiner, and if that examiner is unavailable, forward the Veteran's claim file to a different qualified medical professional in order to obtain a new VA orthopedic medical opinion. 

The examiner must provide opinions as to: 1) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right knee condition was caused by his left knee condition; and 2) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right knee condition was aggravated by his left knee condition. 

A complete rationale for all opinions expressed should be provided.  In doing so, the examiner should reconcile any contrary medical evidence of record.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching his or her conclusions.  The Veteran's own contentions (e.g., from his March 2017 hearing) must be considered as well.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3. After the requested actions are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.

4. After the development has been completed, readjudicate the claim for service connection.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.


The Veteran has the right to submit additional evidence and arguments on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




